DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II, claims 12-17, drawn to a recombinant protein comprising cMyBP-C in the reply filed on January 14, 2021 is acknowledged.  The traversal is on the ground(s) that groups I, II, and III are basically the same and any prior art searched for one group is applicable to the other groups.  This is not found persuasive because the inventions are distinct and there is a search burden as disclosed in the office action mailed on November 25, 2020.  Applicant’s election of SEQ ID NO: 13 as the species is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-11 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 14, 2021.  
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The priority date is September 21, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 7, 2019 is being considered by the examiner.  Some of the documents have been crossed out for failing to comply with provisions of 37 CFR 1.98(a)(2), which requires a legible copy of the document listed.  The hypertext was also removed, and crossed out because it was not provided with a date.  The signed IDS form is attached with the instant office action.

Drawings
The drawings were received on September 23, 2019.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities: The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See e.g. [0027].  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-17 are improperly dependent on a method claim 8.  The claims are drawn to a recombinant protein.  Clarification is requested about the dependency of the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rybakova et al., Renz et al., Kapust and Waugh, Sarikas et al., and Zakeri et al. (12/7/2019 IDS document #14).
Rybakova et al. disclose the recombinant expression of full length and N-terminal fragments of mouse cardiac myosin binding protein-C (see entire document, particularly Experimental Procedures section, page 2009).
Renz et al. disclose the recombinant expression of human cardiac myosin binding protein C C8 domain as a fusion protein within a vector comprising both a HIS tag and a Thrombin protease cleavage site (see entire document, particularly Material and Methods, Cloning and protein production and Figure 1).
	Kapust and Waugh disclose the method of expressing a recombinant protein comprising a fusion protein comprising a TEV protease recognition site using a tobacco etch virus (TEV) protease (see entire document, particularly page 313, Materials and Methods, Plasmid Expression Vectors, last paragraph).
	Sarikas et al. disclose the recombinant expression of full-length and truncation mutants of human cardiac myosin binding protein C in neonatal rat cardiac myoctes (see Figure 1 and page 35, Methods section 2.2).
 	Zakeri et al. disclose a peptide SpyTag which forms an amide bond to it protein partner Syp-Catcher.  The SpyTag and Spy-Catcher can be recombinantly expressed in fusion proteins.  The SpyTag can be placed at either terminus or internally and was reactive (see entire document, particularly Figure S6). 

It is prima facie obvious to the person having ordinary skill in the art to make recombinant proteins as currently claimed, because it is obvious to use art recognized equivalents for the same purposes.  A person having ordinary skill in the art would have used the disclosed tags and protease recognition sites for recombinant protein expression because of their known art equivalence.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947.  The examiner can normally be reached on 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        March 24, 2021